LAMBERT, Justice,
dissenting.
As noted in the majority opinion, the defendants “had argued that claimant’s impairment was not caused by exposure to coal dust but filed no petition for reconsideration or request for specific findings.” As such, their argument of no causation should not be heard in this Court. We have long since answered the question here. Eaton Axle Corporation v. Natty, Ky., 688 S.W.2d 334 (1985); CR 52.04.
In Eaton Axle, we said:
It has become increasingly apparent to this court that a multitude of cases annually are remanded by the courts to the Workers’ Compensation Board for Findings of Fact on issues essential to the Opinion and Order of that body. This occurs at the circuit court level, in the Court of Appeals, and in this court, consuming an inordinate amount of time in crowded dockets. Utilization of the court system is an appellate process in workers’ compensation cases, as provided in KRS 342.285 and KRS 342.290. Within our own confines, the courts have provided a method by which the finder of facts shall first be afforded an opportunity to correct omissions or errors before the appellate process begins, by CR 52.04- The purpose of this rule is to require that all justiciable issues are disposed of before the appellate process begins_ It is the decision of this court that prospectively, from the date of this opinion, no award, order or decision of the Workers’ Compensation Board shall be reversed or remanded on appeal to any court because of failure of said Board to make findings of an essential fact unless said failure is brought to the attention of the Board by Petition for Rehearing pursuant to KRS 3^2.281.
Id. at 337-38 (emphasis added).
As there was no petition for reconsideration, we should resist the urge to reverse and remand this case for even further consideration.